DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 15 December 2020 is acknowledged.  Claims 3, 6, 9, 12, 15 and 18 have been withdrawn from consideration.  Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-17 and 19-20 will be considered in this examination.

Claim Objections
Claims 7-8, 10-11, 13-14, 16-17 and 19-20 are objected to because of the following informalities:  
Claims 7 and 8 recite the limitation “the injection angle is located on a side close to the combustion chamber” in Line 5 which is directed towards the structure of a rocket motor (combustion chamber) where the independent claims 1 and 2, from which claims 7 and 8 depend from, respectively, claim only the oxidizer injector for a motor. An example of an appropriate correction would be to claim a motor containing the oxidizer injector of Claim 1.  Further “the combustion chamber” should be “a combustion chamber” for proper antecedent basis.

Claims 10 and 11 recite limitations which are directed towards the structure of a rocket motor, i.e. the combustion chamber, bulkhead, etc., where the independent claims 1 and 2, from which claims 10 and 11 depend from, respectively, claim only the oxidizer injector for a 

Claims 13-14, 16-17 and 19-20 all recite “The oxidizer injector for a motor as claimed in one of claim” in Line 1 of each claim.  An appropriate correction would be to remove “one of” to make the statement for each claim “The oxidizer injector for a motor as claimed in claim”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The limitation “an extending direction of the intersection point connecting with the axis is a central axis”, in Lines 12-13 of Claims 1 and 2 renders the claims indefinite.  It is unclear whether what the limitation is defining as a central axis or an extending direction as the intersection point is a point and therefore does not have a direction.

Claims 1 and 2 each recite the limitations "the first forward runner" in Lines 13, respectively, and “the first reverse runner” in Line 14, respectively.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear which of the plurality of the forward and reverse runners is the first of each.

Claims 4, 7, 10, 13, 16 and 19 depend from Claim 1 and are rejected accordingly.

Claims 2, 5, 8, 11, 14, 17 and 20 depend from Claim 2 and are rejected accordingly.

The limitation “the injection angle is located on a side close to the combustion chamber”, in Lines 4-5 Claims 7 and 8 render the claims indefinite.  It is unclear how to determine which angle is injection angle as the oxidizer injector is located on a bulkhead which is part of the combustion chamber, as claimed in Claim 6, thus making the injector part of the combustion chamber.  It is unclear how to determine which side is closer to the combustion chamber when the injector itself is claimed as part of the combustion chamber.

The limitation “the protrusion having a protrusion top surface, a first distance being between the protrusion top surface and the bulkhead”, in Lines 7-8 of Claims 10 and 11 render the claims indefinite.  It is unclear which of the plurality of protrusions is “the protrusion” and therefore how to ascertain the first distance between the top of surface of “the protrusion” 

The limitation “the each two protrusions”, in Line 9 of Claims 10 and 11 renders the claims indefinite.  It is unclear which of the plurality of protrusions is “the each two protrusions” and therefore how to ascertain which recess is the recess used for determining the second distance.  

Claims 13 and 16 depend from Claim 10 and are rejected accordingly.

Claims 14 and 17 depend from Claim 11 and are rejected accordingly.

The limitation “a length of the first distance is 10% to 50% of the radial length”, in Line 3 of both claims 13 and 14 renders the claims indefinite.  It is unclear whether the claims are referring to the entire length measurement of the first distance or a measurement of the first distance that is smaller than the first distance.  Further, in light of the specification it is unclear how this length is compared relative to the radial length since the specification shows a diameter measurement of the throat and not a radial length.  Further, the specification states that the length of the first distance is 10% to 50% of the radial measurement but shows the “radial length” as a diameter length and not a radial length.

Claims 16 and 17 recite the limitation "the extending direction" in Lines 2-3 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  Further it is unclear which extending direction the limitation is referring to as Claims 1 and 2 both establish an extending direction of an intersection point and Claims 10 and 11 state the oxidizer injector “extending to the nozzle is an axis” but never establishes it as the extending direction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briley (U.S. Patent No. 5,101,623), hereinafter Briley.

Regarding Independent Claim 1, Briley teaches an oxidizer injector for motor (Title), comprising: 
a body (40) having a feed passage (50) as well as a first runner assembly (Figures 1 and 4 – the circumferential portion of the tube, 34, with the row of holes to the left, as seen more closely in Figure 4, is a first runner assembly) and a second runner assembly (Figures 1 and 4 – the circumferential portion of the tube, 34, with the row of holes to the right, as seen more closely in Figure 4, is a second runner assembly) which communicate with the feed passage (Figure 4 – the first and second runner assemblies are connected to and therefore communicate with the feed passage, 50), the feed passage having an axis (Figure 3 – the feed passage is annular and therefore has a central axis), the first runner assembly and the second runner assembly being sequentially arranged along the axis (Figure 4 – the first and second runner assemblies are sequentially aligned along the central axis of the feed passage as shown in Figure 4), the first runner assembly having a plurality of forward runners (Figure 4 – the holes to the left as seen in Figure 4 are a plurality of forward runners – further it is noted that the claim does not define what is meant by forward and therefore any direction may be considered forward), and the second runner assembly having a plurality of reverse runners (Figure 4 – the holes to the right as seen in Figure 4 are a plurality of reverse runners – further it is noted that the claim does not define what is meant by reverse or even how it relates to forward and therefore any direction may be considered reverse), each of the forward runners being disposed along a forward running direction (Figure 4 – the axis shown through the holes to the left in Figure 4 denotes the forward running direction and each forward runner is co-axial with the axis denoting the forward running direction), and each of the reverse runners being disposed along a reverse running direction (Figure 4 – the axis shown through the holes to the right in Figure 4 denotes the reverse running direction and each reverse runner is co-axial with the axis denoting the reverse running direction), one of the forward running directions being defined as a first forward running direction (Figure 4 – the forward running direction shown in figure 4 is the first forward running direction – See annotated Figure below for clarification), and one of the reverse running directions being defined as a first reverse running direction (Figure 4 – the reverse running direction shown in figure 4 is the first forward running direction – See annotated Figure below for clarification), the first forward running direction and the first reverse running direction extending and a position of intersection being an intersection point (Figure 3 – the first forward running direction and the first reverse running direction extend to a position of intersection or intersection point, 42), and an extending direction of the intersection point to the axis being a central axis (Figure 4 – the extending direction of the intersection point is along an axis connecting the axis of the feed passage to the intersection point that is between the first forward running direction and the first reverse running direction equally along the axial direction – See annotated Figure below for clarification), the first forward runner being on one side of the central axis (Figure 4 – a first forward runner is to the left of the central axis – See annotated figure below for clarification), and the first reverse runner being on another side of the central axis (Figure 4 – a first reverse runner is to the right of the central axis – See annotated figure below for clarification), a forward angle (Figure 4 – an angle is formed between the central axis and the first forward runner direction which is the forward angle) being formed between the first forward running direction and the central axis (Figure 4 – an angle is formed between the central axis and the first forward runner direction which is the forward angle), a reverse angle (Figure 4 – an angle is formed between the central axis and the first reverse runner direction which is the reverse angle) is formed between the first reverse running direction and the central axis (Figure 4 – an angle is formed between the central axis and the first reverse runner direction which is the reverse angle), and an absolute value of the forward angle and an Figure 4 – the central axis is equally between the two different runner directions and therefore the absolute values of the angles would be the same).


    PNG
    media_image1.png
    727
    894
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Briley

Regarding Claim 4, Briley teaches the invention as claimed and discussed above.
Briley does not explicitly teach wherein the absolute value of the forward angle and the absolute value of the reverse angle are between 20 and 80 degrees.
However, Briley teaches that the angles of the runners and therefore the absolute value of the forward angle and the absolute value of the reverse angle may be changed in order to achieve optimum uniform distribution and atomization of the oxidizer (Column 3, Lines 55-58 and 66-68). Therefore the absolute value of the forward angle and the absolute value of the reverse angle are recognized as a result effective variables which achieve a recognized result.  In this case the recognized result is achieving optimum uniform distribution and atomization of the oxidizer.  
Therefore since the general conditions of the claim, i.e. forward runners have a forward angle with an absolute value and the reverse runners have a reverse angle with an absolute vale, was disclosed in the prior art by Briley, it is not inventive to discover the optimum absolute value of the forward angle and reverse angle by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absolute value of the forward angle and the absolute value of the reverse angle to be between 20 and 80 degrees in order achieve optimum uniform distribution and atomization of the oxidizer (Briley - Column 3, Lines 55-58 and 66-68).

Regarding Claim 7, Briley teaches the invention as claimed and discussed above. Briley further teaches wherein the body has an inner wall surface facing the feed passage (Figure 4 – the inner surface of the tube, 34, which faces the feed passage, 50, is the inner wall surface), an injection angle is formed between each of the forward runners and the inner wall surface (Figure 4 – the angle formed between the center line of each of the forward runners and the inner wall surface, to the right of the centerline as seen in Figure 4, is the injection angle of the forward runner), as well as between each of the reverse runners and the inner wall surface (Figure 4 – the angle formed between the center line of each of the reverse runners and the inner wall surface, to the right of the center line as seen in Figure 4, is the injection angle of the reverse runner), the injection angle is located on a side close to the combustion chamber (Figure 4 – the injection angles of the forward and reverse runners is to the right of the centerline of each of the runners, as seen in Figure 4, and therefore closer to the center of the combustion chamber).
Briley does not explicitly teach the injection angle is between 20 and 90 degrees.
However, Briley teaches that the angles of the runners and therefore the injection angle may be changed in order to achieve optimum uniform distribution and atomization of the oxidizer (Column 3, Lines 55-58 and 66-68). Therefore the injection angle is recognized as a result effective variables which achieve a recognized result.  In this case the recognized result is achieving optimum uniform distribution and atomization of the oxidizer.  
Therefore since the general conditions of the claim, i.e. the forward runners and the reverse runners have injection angles, was disclosed in the prior art by Briley, it is not inventive to discover the optimum value of the injection angle by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injection angle to be between 20 and 90 degrees in order achieve optimum uniform distribution and atomization of the oxidizer (Briley - Column 3, Lines 55-58 and 66-68).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Briley in view of Stark (U.S. Patent No. 3,423,943) ,hereinafter Stark.

Regarding Claims 10 and 13, Briley teaches the invention as claimed and discussed above. Briley further teaches (Claim 10) wherein the combustion chamber has a bulkhead (12) surrounding and defining a combustion port (Figure 1 – the bulkhead is cylindrically shaped and therefore defines a combustion port), one end of the bulkhead (14) is disposed with an oxidizer injector (Figure 1 – the end of the bulk, 14, has the oxidizer injector, 32), and another end opposite (16) to the oxidizer injector (Figure 1 – the end, 16, is opposite the end with the injector) is disposed with a nozzle (22), a direction of the oxidizer injector extending to the nozzle is an axis (Figure 1 – an axis exists from along the injector, 32, to the nozzle, 22); a solid fuel segment (24) is installed in the combustion 4port and located on the bulkhead (Figure 1 – the solid fuel segment, 24, is in the combustion port and on the bulkhead);
(Claim 13) wherein the nozzle has a nozzle throat (Figure 1 – Column 3, Lines 4-6 the nozzle, 22, is a converging-diverging nozzle and therefore has a throat at the narrowest portion of the nozzle), the nozzle throat has a radial length extending along a radial direction Figure 1 – the throat is an opening in the nozzle and therefore has a radial length along the radial direction).
Briley does not teach (Claim 10) on the solid fuel segment is disposed with a plurality of protrusions along the axis, the protrusion has a protrusion top surface, and a first distance is between the protrusion top surface and the bulkhead, a recess is formed between the each two protrusions, the recess has a recess top surface, a second distance is between the recess top surface and the bulkhead, and the first distance is greater than the second distance; (Claim 13) a length of the first distance is 10% to 50% of the radial length.
However, Stark teaches a hybrid rocket (Figure 1) with an axis from the injector to the nozzle (Figure 1 – an axis exists along the injector, 22, to the nozzle, 14) with a throat (Figure 1 – Column 2, Lines 56-59 – the nozzle, 14, has a throat, which is the narrowest portion of the nozzle through which the gases are expelled in order to propel the rocket) with a radial length (Figure 1 – the throat is an opening in the nozzle and therefore has a radial length along the radial direction) and a solid fuel segment (18 and 26) (Claim 10) on a bulkhead (Figure 1 – the solid fuel segment is on the bulkhead/wall surrounding the segment) and on the solid fuel segment is disposed with a plurality of protrusions (26) along the axis (Figure 1 – the fuel segment has a plurality of protrusions, 26, along the axial direction), the protrusion having a protrusion top surface (Figure 1 – the radially inner most surface of the protrusions, 26, is the top surface of the protrusion), a first distance is between the protrusion top surface and the bulkhead (Figure 1 – the distance from the top surface to the bulk head along the radial direction is the first distance – See annotated Figure below for clarification), and a recess (Figure 1 – the space between the protrusions, 26, is a recess – See annotated Figure below for clarification) is formed between the each two protrusions (Figure 1 – the recess is between two adjacent protrusions, 26), the recess having a recess top surface (Figure 1 – the radially innermost surface of the recess is the top surface of the recess), a second distance is between the recess top surface and the bulkhead (Figure 1 – a distance between the top surface of the recess and the bulkhead is the second distance – See annotated Figure below for clarification), and 15the first distance is greater than the second distance (Figure 1 – the top surface of the protrusion extends further into the center port of the grain than the top surface of the recess, therefore the first distance must be greater than the second distance); (Claim 13) a length of the first distance is 10% to 50% of the radial length (Figure 1 – it is first pointed out that the limitation “a length of the first distance” is not defined as the entire first distance, therefore since Merriam-Webster defines length as “a measured distance or dimension” the limitation “a length” may be any length of the first distance, this is further appropriate as described in the §112(b) rejection discussed above, therefore a length of a portion of the first distance exists that is between 10% to 50% of the radial distance of the throat).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Briley such that (Claim 10) on the solid fuel segment is disposed with a plurality of protrusions along the axis, the protrusion has a protrusion top surface, and a first distance is between the protrusion top surface and the bulkhead, a recess is formed between the each two protrusions, the recess has a recess top surface, a second distance is between the recess top surface and the bulkhead, and the first distance is greater than the second distance; (Claim 13) a length of the first distance is Stark – Column 1, Line 68- Column 2, Line 2) thereby increasing the efficiency of operation of the hybrid rocket motor.


    PNG
    media_image2.png
    428
    1108
    media_image2.png
    Greyscale

Figure 2 - Annotated Figure from Stark

Regarding Claim 19, Briley in view of Stark teach the invention as claimed and discussed above. Briley further teaches wherein the body has an inner wall surface facing the feed passage (Figure 4 – the inner surface of the tube, 34, which faces the feed passage, 50, is the inner wall surface), an injection angle is formed between each of the forward runners and the inner wall surface (Figure 4 – the angle formed between the center line of each of the forward runners and the inner wall surface, to the right of the centerline as seen in Figure 4, is the injection angle of the forward runner), as well as between each of the reverse runners and the inner wall surface (Figure 4 – the angle formed between the center line of each of the reverse runners and the inner wall surface, to the right of the center line as seen in Figure 4, is the injection angle of the reverse runner), the injection angle is located on a side close to the combustion chamber (Figure 4 – the injection angles of the forward and reverse runners is to the right of the centerline of each of the runners, as seen in Figure 4, and therefore closer to the center of the combustion chamber).
Briley in view of Stark do not explicitly teach wherein the absolute value of the forward angle and the absolute value of the reverse angle are between 20 and 80 degrees or the injection angle is between 20 and 90 degrees.
However, Briley teaches that the angles of the runners and therefore the absolute value of the forward angle and the absolute value of the reverse angle may be changed in order to achieve optimum uniform distribution and atomization of the oxidizer (Column 3, Lines 55-58 and 66-68). Therefore the absolute value of the forward angle and the absolute value of the reverse angle are recognized as a result effective variables which achieve a recognized result.  In this case the recognized result is achieving optimum uniform distribution and atomization of the oxidizer.  
Therefore since the general conditions of the claim, i.e. forward runners have a forward angle with an absolute value and the reverse runners have a reverse angle with an absolute vale, was disclosed in the prior art by Briley in view of Stark, it is not inventive to discover the optimum absolute value of the forward angle and reverse angle and the optimum value of the injection angle by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absolute value of the forward angle Briley - Column 3, Lines 55-58 and 66-68). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Briley in view of Stark as applied to claim 10 above, and further in view of Whitmore (U.S. Pre-grant Publication 2016/0194256), hereinafter Whitmore.

Regarding Claims 16, Briley in view of Stark teach the invention as claimed and discussed above. Briley further teaches one end of the combustion chamber extends to another end is a second length (Figure 1 – the combustion chamber has a length from the end of bulkhead, 14, to the nozzle, 14).
Briley does not teach wherein the protrusion having a protrusion top surface, each of the protrusion top surfaces respectively has a first length along the extending direction, each of the first lengths is 5% to 25% of a total length of the second length
Stark further teaches wherein the protrusion having a protrusion top surface (Figure 1 – the radially inner most surface of the protrusions, 26, is the top surface of the protrusion), each of the protrusion top surfaces respectively has a first length along the extending direction (Figure 1 – each protrusion has a length along the axial direction which is a first length), and one end of the combustion chamber extends to another end is a second length (Figure 1 – the combustion chamber has a length from the bulkhead with the injector, 22, to the nozzle, 14
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of the protrusion having a protrusion top surface, each of the protrusion top surfaces respectively has a first length along the extending direction, as taught by Stark, into the device of Briley in view of Stark for the same reasons as discussed above for Claim 10
Briley in view of Stark do not explicitly teach each of the first lengths is 5% to 25% of a total length of the second length.
However, Whitmore teaches a hybrid rocket motor (Abstract, Lines 1-2) with a solid fuel grain (10) with protrusions (Figure 1 – the wavy walls have rounded protrusions) that define the port (20). Whitmore further teaches the dimensions of the port and therefore the dimensions of the protrusions maybe changed to achieve different fuel port areas and different oxidizer to fuel ratios (Paragraph 0030). Therefore dimensions of the protrusion and thus the length of the protrusion top surface is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is achieving a desired fuel port area and desired oxidizer to fuel ratio.  
Therefore since the general conditions of the claim, i.e. that protrusions have protrusion top surface with a length, were disclosed in the prior art by Briley in view of Stark, it is not inventive to discover the optimum length by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified protrusion top surface to have a length of between is 5% to 25% of a total length of the second length of the Whitmore – Paragraph 0030).

Claims 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Briley in view of Buddenbohm (U.S. Patent No. 6,351,939), hereinafter Buddenbohm.

Regarding Independent Claim 2, Briley teaches an oxidizer injector for motor (Title), comprising: 
a body (40) having a feed passage (50) and a first runner assembly (Figures 1 and 4 – the circumferential portion of the tube, 34, with the row of holes to the left, as seen more closely in Figure 4, is a first runner assembly) and a second runner assembly (Figures 1 and 4 – the circumferential portion of the tube, 34, with the row of holes to the right, as seen more closely in Figure 4, is a second runner assembly) which communicate with the feed passage (Figure 4 – the first and second runner assemblies are connected to and therefore communicate with the feed passage, 50), the feed passage having an axis (Figure 3 – the feed passage is annular and therefore has a central axis), the first runner assembly and the second runner assembly being sequentially arranged along the axis (Figure 4 – the first and second runner assemblies are sequentially aligned along the central axis of the feed passage as shown in Figure 4), the first runner assembly having a plurality of forward runners (Figure 4 – the holes to the left as seen in Figure 4 are a plurality of forward runners – further it is noted that the claim does not define what is meant by forward and therefore any direction may be considered forward), and the second runner assembly having a plurality of reverse runners Figure 4 – the holes to the right as seen in Figure 4 are a plurality of reverse runners – further it is noted that the claim does not define what is meant by reverse or even how it relates to forward and therefore any direction may be considered reverse), one of the forward running directions being defined as a first forward running direction (Figure 4 – the forward running direction shown in figure 4 is the first forward running direction – See annotated Figure below for clarification), and one of the reverse running directions being defined as a first reverse running direction (Figure 4 – the reverse running direction shown in figure 4 is the first forward running direction – See annotated Figure below for clarification), the first forward running direction and the first reverse running direction extending and a position of intersection being an intersection point (Figure 3 – the first forward running direction and the first reverse running direction extend to a position of intersection or intersection point, 42), and an extending direction of the intersection point to the axis being a central axis (Figure 4 – the extending direction of the intersection point is along an axis connecting the axis of the feed passage to the intersection point that is between the first forward running direction and the first reverse running direction equally along the axial direction – See annotated Figure below for clarification), a forward angle (Figure 4 – an angle is formed between the central axis and the first forward runner direction which is the forward angle) being formed between the first forward running direction and the central axis (Figure 4 – an angle is formed between the central axis and the first forward runner direction which is the forward angle), a reverse angle (Figure 4 – an angle is formed between the central axis and the first reverse runner direction which is the reverse angle) is formed between the first reverse running direction and the central axis (Figure 4 – an angle is formed between the central axis and the first reverse runner direction which is the reverse angle), and an absolute value of the forward angle and an absolute value of the reverse angle being equal (Figure 4 – the central axis is equally between the two different runner directions and therefore the absolute values of the angles would be the same).
Briley further teaches that the angles of the runners may be changed in order to achieve optimum uniform distribution and atomization of the oxidizer (Column 3, Lines 55-58 and 66-68).
Briley does not explicitly teach the forward runners being inclined in a clockwise direction along the axis, and the reverse runners being inclined in a counterclockwise direction along the axis.
However, Buddenbohm teaches an injector of a rocket motor (Abstract, Lines 1-3) with a first oxidizer injector/runner (32) and a second oxidizer injector/runner (30) wherein the first runner injects the flow in a clock wise direction along an axis (Figure 1 – the first injector/runner, 32, injects the oxidizer in a clockwise direction, 77, along an axis, which would pass into and out of the figure at the center of the concentric circles) and the second runner injects the flow in a counterclockwise direction along the axis (Figure 1 – the second injector/runner, 30, injects the oxidizer in a clockwise direction, 75, along an axis, which would pass into and out of the figure at the center of the concentric circles). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Briley by inclining the forward runners and reverse runners such that the forward runners are inclined in a clockwise direction along the axis, and the reverse runners are inclined in a counterclockwise Buddenbohm – Column 4, Lines 53-56).


    PNG
    media_image1.png
    727
    894
    media_image1.png
    Greyscale

Figure 3 - Annotated Figure from Briley

Regarding Claim 5
Briley in view of Buddenbohm do not explicitly teach wherein the absolute value of the forward angle and the absolute value of the reverse angle are between 20 and 80 degrees.
However, Briley teaches that the angles of the runners and therefore the absolute value of the forward angle and the absolute value of the reverse angle may be changed in order to achieve optimum uniform distribution and atomization of the oxidizer (Column 3, Lines 55-58 and 66-68). Therefore the absolute value of the forward angle and the absolute value of the reverse angle are recognized as a result effective variables which achieve a recognized result.  In this case the recognized result is achieving optimum uniform distribution and atomization of the oxidizer.  
Therefore since the general conditions of the claim, i.e. forward runners have a forward angle with an absolute value and the reverse runners have a reverse angle with an absolute vale, was disclosed in the prior art by Briley in view of Buddenbohm, it is not inventive to discover the optimum absolute value of the forward angle and reverse angle by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absolute value of the forward angle and the absolute value of the reverse angle to be between 20 and 80 degrees in order achieve optimum uniform distribution and atomization of the oxidizer (Briley - Column 3, Lines 55-58 and 66-68).

Regarding Claim 8, Briley in view of Buddenbohm teach the invention as claimed and discussed above. Briley further teaches wherein the body has an inner wall surface facing the feed passage (Figure 4 – the inner surface of the tube, 34, which faces the feed passage, 50, is the inner wall surface), an injection angle is formed between each of the forward runners and the inner wall surface (Figure 4 – the angle formed between the center line of each of the forward runners and the inner wall surface, to the right of the centerline as seen in Figure 4, is the injection angle of the forward runner), as well as between each of the reverse runners and the inner wall surface (Figure 4 – the angle formed between the center line of each of the reverse runners and the inner wall surface, to the right of the center line as seen in Figure 4, is the injection angle of the reverse runner), the injection angle is located on a side close to the combustion chamber (Figure 4 – the injection angles of the forward and reverse runners is to the right of the centerline of each of the runners, as seen in Figure 4, and therefore closer to the center of the combustion chamber).
Briley in view of Buddenbohm do not explicitly teach the injection angle is between 20 and 90 degrees.
However, Briley teaches that the angles of the runners and therefore the injection angle may be changed in order to achieve optimum uniform distribution and atomization of the oxidizer (Column 3, Lines 55-58 and 66-68). Therefore the injection angle is recognized as a result effective variables which achieve a recognized result.  In this case the recognized result is achieving optimum uniform distribution and atomization of the oxidizer.  
Therefore since the general conditions of the claim, i.e. the forward runners and the reverse runners have injection angles, was disclosed in the prior art by Briley in view of Buddenbohm, it is not inventive to discover the optimum value of the injection angle by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed Briley - Column 3, Lines 55-58 and 66-68).

Claims 11, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Briley in view of Buddenbohm as applied to claim 2 above, and further in view of Stark.

Regarding Claims 11 and 14, Briley in view of Buddenbohm teach the invention as claimed and discussed above. Briley further teaches (Claim 11) wherein the combustion chamber has a bulkhead (12) surrounding and defining a combustion port (Figure 1 – the bulkhead is cylindrically shaped and therefore defines a combustion port), one end of the bulkhead (14) is disposed with an oxidizer injector (Figure 1 – the end of the bulk, 14, has the oxidizer injector, 32), and another end opposite (16) to the oxidizer injector (Figure 1 – the end, 16, is opposite the end with the injector) is disposed with a nozzle (22), a direction of the oxidizer injector extending to the nozzle is an axis (Figure 1 – an axis exists from along the injector, 32, to the nozzle, 22); a solid fuel segment (24) is installed in the combustion 4port and located on the bulkhead (Figure 1 – the solid fuel segment, 24, is in the combustion port and on the bulkhead);
(Claim 14) wherein the nozzle has a nozzle throat (Figure 1 – Column 3, Lines 4-6 the nozzle, 22, is a converging-diverging nozzle and therefore has a throat at the narrowest portion of the nozzle), the nozzle throat has a radial length extending along a radial direction Figure 1 – the throat is an opening in the nozzle and therefore has a radial length along the radial direction).
Briley in view of Buddenbohm do not teach (Claim 11) on the solid fuel segment is disposed with a plurality of protrusions along the axis, the protrusion has a protrusion top surface, and a first distance is between the protrusion top surface and the bulkhead, a recess is formed between the each two protrusions, the recess has a recess top surface, a second distance is between the recess top surface and the bulkhead, and the first distance is greater than the second distance; (Claim 14) a length of the first distance is 10% to 50% of the radial length.
However, Stark teaches a hybrid rocket (Figure 1) with an axis from the injector to the nozzle (Figure 1 – an axis exists along the injector, 22, to the nozzle, 14) with a throat (Figure 1 – Column 2, Lines 56-59 – the nozzle, 14, has a throat, which is the narrowest portion of the nozzle through which the gases are expelled in order to propel the rocket) with a radial length (Figure 1 – the throat is an opening in the nozzle and therefore has a radial length along the radial direction) and a solid fuel segment (18 and 26) (Claim 11) on a bulkhead (Figure 1 – the solid fuel segment is on the bulkhead/wall surrounding the segment) and on the solid fuel segment is disposed with a plurality of protrusions (26) along the axis (Figure 1 – the fuel segment has a plurality of protrusions, 26, along the axial direction), the protrusion having a protrusion top surface (Figure 1 – the radially inner most surface of the protrusions, 26, is the top surface of the protrusion), a first distance is between the protrusion top surface and the bulkhead (Figure 1 – the distance from the top surface to the bulk head along the radial direction is the first distance – See annotated Figure below for clarification), and a recess Figure 1 – the space between the protrusions, 26, is a recess – See annotated Figure below for clarification) is formed between the each two protrusions (Figure 1 – the recess is between two adjacent protrusions, 26), the recess having a recess top surface (Figure 1 – the radially innermost surface of the recess is the top surface of the recess), a second distance is between the recess top surface and the bulkhead (Figure 1 – a distance between the top surface of the recess and the bulkhead is the second distance – See annotated Figure below for clarification), and 15the first distance is greater than the second distance (Figure 1 – the top surface of the protrusion extends further into the center port of the grain than the top surface of the recess, therefore the first distance must be greater than the second distance); (Claim 14) a length of the first distance is 10% to 50% of the radial length (Figure 1 – it is first pointed out that the limitation “a length of the first distance” is not defined as the entire first distance, therefore since Merriam-Webster defines length as “a measured distance or dimension” the limitation “a length” may be any length of the first distance, this is further appropriate as described in the §112(b) rejection discussed above, therefore a length of a portion of the first distance exists that is between 10% to 50% of the radial distance of the throat).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Briley in view of Buddenbohm such that (Claim 11) on the solid fuel segment is disposed with a plurality of protrusions along the axis, the protrusion has a protrusion top surface, and a first distance is between the protrusion top surface and the bulkhead, a recess is formed between the each two protrusions, the recess has a recess top surface, a second distance is between the recess top Claim 14) a length of the first distance is 10% to 50% of the radial length, as taught by Stark, in order to create a partial recirculating effect which brings about a thorough mixing of all of the gaseous components and gas turbulence that effectively breaks down any boundary layer adjacent the burning surface of the solid fuel (Stark – Column 1, Line 68- Column 2, Line 2) thereby increasing the efficiency of operation of the hybrid rocket motor.


    PNG
    media_image2.png
    428
    1108
    media_image2.png
    Greyscale

Figure 4 - Annotated Figure from Stark

Regarding Claim 20, Briley in view of Buddenbohm and Stark teach the invention as claimed and discussed above. Briley further teaches wherein the body has an inner wall surface facing the feed passage (Figure 4 – the inner surface of the tube, 34, which faces the feed passage, 50, is the inner wall surface), an injection angle is formed between each of the forward runners and the inner wall surface (Figure 4 – the angle formed between the center line of each of the forward runners and the inner wall surface, to the right of the centerline as seen in Figure 4, is the injection angle of the forward runner), as well as between each of the Figure 4 – the angle formed between the center line of each of the reverse runners and the inner wall surface, to the right of the center line as seen in Figure 4, is the injection angle of the reverse runner), the injection angle is located on a side close to the combustion chamber (Figure 4 – the injection angles of the forward and reverse runners is to the right of the centerline of each of the runners, as seen in Figure 4, and therefore closer to the center of the combustion chamber).
Briley in view of Buddenbohm and Stark do not explicitly teach wherein the absolute value of the forward angle and the absolute value of the reverse angle are between 20 and 80 degrees or the injection angle is between 20 and 90 degrees.
However, Briley teaches that the angles of the runners and therefore the absolute value of the forward angle and the absolute value of the reverse angle may be changed in order to achieve optimum uniform distribution and atomization of the oxidizer (Column 3, Lines 55-58 and 66-68). Therefore the absolute value of the forward angle and the absolute value of the reverse angle are recognized as a result effective variables which achieve a recognized result.  In this case the recognized result is achieving optimum uniform distribution and atomization of the oxidizer.  
Therefore since the general conditions of the claim, i.e. forward runners have a forward angle with an absolute value and the reverse runners have a reverse angle with an absolute vale, was disclosed in the prior art by Briley in view of Buddenbohm and Stark, it is not inventive to discover the optimum absolute value of the forward angle and reverse angle and the optimum value of the injection angle by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art Briley - Column 3, Lines 55-58 and 66-68). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Briley in view of Buddenbohm and Stark as applied to claim 11 above, and further in view of Whitmore.

Regarding Claims 17, Briley in view of Buddenbohm and Stark teach the invention as claimed and discussed above. Briley further teaches one end of the combustion chamber extends to another end is a second length (Figure 1 – the combustion chamber has a length from the end of bulkhead, 14, to the nozzle, 14).
Briley in view of Buddenbohm do not teach wherein the protrusion having a protrusion top surface, each of the protrusion top surfaces respectively has a first length along the extending direction, each of the first lengths is 5% to 25% of a total length of the second length
However, Stark further teaches wherein the protrusion having a protrusion top surface (Figure 1 – the radially inner most surface of the protrusions, 26, is the top surface of the protrusion), each of the protrusion top surfaces respectively has a first length along the extending direction (Figure 1 – each protrusion has a length along the axial direction which is a first length), and one end of the combustion chamber extends to another end is a second Figure 1 – the combustion chamber has a length from the bulkhead with the injector, 22, to the nozzle, 14).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of the protrusion having a protrusion top surface, each of the protrusion top surfaces respectively has a first length along the extending direction, as taught by Stark, into the device of Briley in view of Stark for the same reasons as discussed above for Claim 10
Briley in view of Buddenbohm and Stark do not explicitly teach each of the first lengths is 5% to 25% of a total length of the second length.
However, Whitmore teaches a hybrid rocket motor (Abstract, Lines 1-2) with a solid fuel grain (10) with protrusions (Figure 1 – the wavy walls have rounded protrusions) that define the port (20). Whitmore further teaches the dimensions of the port and therefore the dimensions of the protrusions maybe changed to achieve different fuel port areas and different oxidizer to fuel ratios (Paragraph 0030). Therefore dimensions of the protrusion and thus the length of the protrusion top surface is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is achieving a desired fuel port area and desired oxidizer to fuel ratio.  
Therefore since the general conditions of the claim, i.e. that protrusions have protrusion top surface with a length, were disclosed in the prior art by Briley in view of Buddenbohm and Stark, it is not inventive to discover the optimum length by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitmore – Paragraph 0030).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 7, 10, 13 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4 and 5 of copending Application No. 16/351,179, filed 28 December 2020. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the copending application claims. Here, the more specific copending application claims encompass the broader application claim.  If Applicant were to be granted a patent containing the noted claims the rationale in In re Goodman cited in the preceding paragraph must be followed. Following said rationale, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Claim 1 and Application 16/351,179 Claims 1 and 6, recite An oxidizer injector for motor (Claims 1 and 6, Line 4 of both), comprising: a body having a feed passage (Line 15 of Claim 1 and Line 12 of Claim 6 – the oxidizer has a feed passage that would have to pass through a body) as well as a first runner assembly and a second runner assembly which communicate with the feed passage (Lines 15-16 of Claim 1 and Lines 12-13 of Claim 6), the feed passage having an axis (Lines 16-17 of Claim 1 and Lines 13-14 of Claim 6), the first runner assembly and the second runner assembly being sequentially arranged along the axis (Lines 17-18 of Claim 1 and Lines 14-15 of Claim 6), the first runner assembly having a plurality of forward runners (Lines18-19 of Claim 1 and Lines 15-16 of Claim 6), and the second runner assembly Line 19 of Claim 1 and Lines 16 of Claim 6), each of the forward runners being disposed along a forward running direction (Line 20 of Claim 1 and Lines 17 of Claim 6), and each of the reverse runners being disposed along a reverse running direction (Lines 20-21 of Claim 1 and Lines 17-18 of Claim 6), one of the forward running directions being defined as a first forward running direction (Lines 23-24 of Claim 1 and Lines 20-21 of Claim 6), and one of the reverse running directions being defined as a first reverse running direction (Lines 24-26 of Claim 1 and Lines 21-23 of Claim 6), the first forward running direction and the first reverse running direction extending and a position of intersection being an intersection point (Lines 26-27 of Claim 1 and Lines 23-24 of Claim 6), and an extending direction of the intersection point to the axis being a central axis (Lines 27-28 of Claim 1 and Lines 24-25 of Claim 6), the first forward runner being on one side of the central axis (Lines 28-29 of Claim 1 and Lines 25-26 of Claim 6), and the first reverse runner being on another side of the central axis (Lines 29-30 of Claim 1 and Lines 26-27 of Claim 6), a forward angle being formed between the first forward running direction and the central axis (Lines 30-31 of Claim 1 and Lines 27-28 of Claim 6), a reverse angle being formed between the first reverse running direction and the central axis (Lines 31-32 of Claim 1 and Lines 28-29 of Claim 6), and an absolute value of the forward angle and an absolute value of the reverse angle being equal (Lines 32-33 of Claim 1 and Lines 29-31 of Claim 6).
Application 16/351,179 Claim 1 includes additional elements. Therefore 16/351,179 Claim 1 is narrower than thus anticipates Claim 1 of the Application.

Claim 4 and Application 16/351,179 Claim 11 recite the same limitations using substantially the same language.

Claim 7 and Application 16/351,179 Claim 12 recite the same limitations using substantially the same language. Further the side close to the nozzle may be considered on the same side as close to the combustion chamber.

Claim 10 and Application 16/351,179 Claim 1 recite wherein the combustion chamber has a bulkhead surrounding and defining a combustion port (Lines 3-4), one end of the bulkhead is disposed with an oxidizer injector (Line 4), and another end opposite to the oxidizer injector is disposed with a nozzle (Lines 4-5), a direction of the oxidizer injector extending to the nozzle is an axis (Lines 5-6 – the axial direction and axis are the same thing); 
a solid fuel segment is installed in the combustion 4port and located on the bulkhead (Lines 7-8), on the solid fuel segment is disposed with a plurality of protrusions along the axis (Lines 8-9), the protrusion has a protrusion top surface (Lines 9-10), and a first distance is between the protrusion top surface and the bulkhead (Lines 10-11), a recess is formed between the each two protrusions (Lines 11-12), the recess has a recess top surface (Lines 12-13), a second distance is between the recess top surface and the bulkhead (Lines 13-14), and the first distance is greater than the second distance (Line 14).

Claim 13 and Application 16/351,179 Claim 2 recite the same limitations using substantially the same language. In light of the specification the radial length is shown to be a diameter.

Claim 16 and Application 16/351,179 Claim 4 recite the same limitations using substantially the same language. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2, 5, 8, 11, 14 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1-2, 4-6 and 11-12 of copending Application No. 16/351,179, filed 28 December 2020, in view of Buddenbohm. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application are obvious over the Buddenbohm.  Accordingly, the application claims are not patentably distinct from the copending application claims.  If Applicant were to be granted a patent containing the noted claims the rationale in In re Goodman cited in the preceding paragraph must be followed. Following said rationale, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Claim 1 and Application 16/351,179 Claims 1 or 6, recite An oxidizer injector for motor (Claims 1 and 6, Line 4 of both), comprising: a body having a feed passage (Line 15 of Claim 1 and Line 12 of Claim 6 – the oxidizer has a feed passage that would have to pass through a body) as well as a first runner assembly and a second runner assembly which communicate with the feed passage (Lines 15-16 of Claim 1 and Lines 12-13 of Claim 6), the feed passage having an axis (Lines 16-17 of Claim 1 and Lines 13-14 of Claim 6), the first runner assembly and the second runner assembly being sequentially arranged along the axis (Lines 17-18 of Claim 1 and Lines 14-15 of Claim 6), the first runner assembly having a plurality of forward runners (Lines18-19 of Claim 1 and Lines 15-16 of Claim 6), and the second runner assembly having a plurality of reverse runners (Line 19 of Claim 1 and Lines 16 of Claim 6), one of the forward running directions being defined as a first forward running direction (Lines 23-24 of Claim 1 and Lines 20-21 of Claim 6), and one of the reverse running directions being defined as a first reverse running direction (Lines 24-26 of Claim 1 and Lines 21-23 of Claim 6), the first forward running direction and the first reverse running direction extending and a position of intersection being an intersection point (Lines 26-27 of Claim 1 and Lines 23-24 of Claim 6), and an extending direction of the intersection point to the axis being a central axis (Lines 27-28 of Claim 1 and Lines 24-25 of Claim 6), the first forward runner being on one side of the central axis (Lines 28-29 of Claim 1 and Lines 25-26 of Claim 6), and the first reverse runner being on another side of the central axis (Lines 29-30 of Claim 1 and Lines 26-27 of Claim 6), a forward angle being formed between the first forward running direction and the central axis (Lines 30-31 of Claim 1 and Lines 27-28 of Claim 6), a reverse angle being formed between the first reverse running direction and the central axis (Lines 31-32 of Claim 1 and Lines 28-29 of Claim 6), and an absolute value of the forward angle and an absolute value of the reverse angle being equal (Lines 32-33 of Claim 1 and Lines 29-31 of Claim 6).
Application 16/351,179 Claims 1 or 6, do not recite the forward runners being inclined in a clockwise direction along the axis, and the reverse runners being inclined in a counterclockwise direction along the axis.
However, Buddenbohm teaches an injector of a rocket motor (Abstract, Lines 1-3) with a first oxidizer injector/runner (32) and a second oxidizer injector/runner (30) wherein the first runner injects the flow in a clock wise direction along an axis (Figure 1 – the first injector/runner, 32, injects the oxidizer in a clockwise direction, 77, along an axis, which would pass into and out of the figure at the center of the concentric circles) and the second runner injects the flow in a counterclockwise direction along the axis (Figure 1 – the second injector/runner, 30, injects the oxidizer in a clockwise direction, 75, along an axis, which would pass into and out of the figure at the center of the concentric circles). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Claim 1 of Application 16/351,179 to include the forward runners being inclined in a clockwise direction along the axis, and the reverse runners being inclined in a counterclockwise direction along the axis, as taught by Buddenbohm, in order to increase momentum transfer for improved atomization (Buddenbohm – Column 4, Lines 53-56).

Claim 5 and Application 16/351,179 Claim 11 recite the same limitations using substantially the same language.

Claim 8 and Application 16/351,179 Claim 12 recite the same limitations using substantially the same language. Further the side close to the nozzle may be considered on the same side as close to the combustion chamber.

Claim 11 and Application 16/351,179 Claim 1 recite wherein the combustion chamber has a bulkhead surrounding and defining a combustion port (Lines 3-4), one end of the bulkhead is disposed with an oxidizer injector (Line 4), and another end opposite to the oxidizer injector is disposed with a nozzle (Lines 4-5), a direction of the oxidizer injector extending to the nozzle is an axis (Lines 5-6 – the axial direction and axis are the same thing); 
a solid fuel segment is installed in the combustion 4port and located on the bulkhead (Lines 7-8), on the solid fuel segment is disposed with a plurality of protrusions along the axis (Lines 8-9), the protrusion has a protrusion top surface (Lines 9-10), and a first distance is between the protrusion top surface and the bulkhead (Lines 10-11), a recess is formed between the each two protrusions (Lines 11-12), the recess has a recess top surface (Lines 12-13), a second distance is between the recess top surface and the bulkhead (Lines 13-14), and the first distance is greater than the second distance (Line 14).

Claim 14 and Application 16/351,179 Claim 2 recite the same limitations using substantially the same language. In light of the specification the radial length is shown to be a diameter.

Claim 17 and Application 16/351,179 Claim 4 recite the same limitations using substantially the same language. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KRT/Examiner, Art Unit 3741        

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741